Citation Nr: 0702219	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-22 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from September 1961 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his substantive appeal dated in July 2005, the veteran 
indicated that he wanted a hearing before a traveling member 
of the Board at the RO.  By way of correspondence dated in 
July 2005, the veteran indicated that he wanted to change his 
request for a hearing before a traveling member of the Board 
at the RO to a request for a Board hearing via 
videoconference.  A Board hearing via videoconference was 
scheduled at the Pittsburgh, Pennsylvania RO on January 26, 
2007.  By way of a telephone call to the RO on December 22, 
2006, the veteran indicated that he was moving to Florida and 
wished to cancel his hearing in Pennsylvania and schedule a 
new hearing at the St. Petersburg, Florida RO.  It is unclear 
from the December 2006 telephone contact whether the veteran 
wants a Board hearing at the RO before a traveling member of 
the Board or a Board hearing via videoconference.  Either 
way, the Board finds that the veteran has requested a new 
Board hearing and that this matter must be remanded to 
schedule a Board hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
determine if he wants a hearing at the RO 
before a member of the traveling section 
of the Board or a Board hearing at the RO 
via videoconference.

2.  The RO should arrange for whichever 
type of Board hearing the veteran 
requests and should clearly notify the 
veteran of the date, time and place of 
the scheduled hearing.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the claims 
remaining on appeal.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



